Citation Nr: 1447055	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include residuals of fusion of C5-6 and C6-7.

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Veteran provided testimony at a Travel Board hearing, conducted in St. Paul, Minnesota, before the undersigned Veterans Law Judge, the transcript of which is of record.  During the Travel Board hearing, the Veteran submitted additional evidence and the Veteran waived review of the submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).  However, additional VA treatment records, dated from April 2013 to June 2014, have been associated with the record within Veterans Benefits Management System (VBMS), and RO consideration has not been waived.  As the case must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.

The September 2011 rating decision, in part, denied entitlement to service connection for posttraumatic stress disorder, anxiety disorder and depression.  In a February 2012 notice of disagreement, the Veteran contested these determinations. In an April 2013 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder with depressive/dysthymic disorder.  The Veteran did not express disagreement with any aspect of this determination during the appeal period.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Additionally, with respect to the claim for entitlement to service connection for anxiety, in May 2013 correspondence, the Veteran withdrew the claim.  Thus, the Board does not have jurisdiction over these matters.

The issues of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder with depressive/dysthymic disorder, not otherwise specified, has been raised by the record, in a July 2014 claim associated with the record within VBMS, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board does not find the August 2010 VA spine examination report adequate for deciding the claims herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  With respect to the Veteran's cervical spine disability, the August 2010 VA spine examination report diagnosed status post cervical spine fusion of C5-C6-C6 and C6-C7 secondary to degenerative disc disease; however, subsequent VA treatment records, including a September 2011 VA treatment record, also indicated a diagnosis of cervicalgia, which was not addressed by the VA examiner.  Moreover, the August 2010 VA spine examination report did not address the Veteran's contentions that he had neck pain and back pain during and since service.  While April 2012 and August 2012 medical letters, from Dr. Saccoman, linked the Veteran's condition to service, the medical letters did not specifically define what diagnosis was linked to service but instead referenced degenerative disc disease, thus it is not clear if such was in reference to the cervical spine, lumbar spine, or thoracic spine or a combination thereof.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination, for the reasons detailed above.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Additionally, in the August 2014 medical letter, Dr. Saccoman indicated the Veteran had been a patient for a number of years.  However, related treatement records are not associated with the claims file, although the Board notes that the Veteran has been provided with an opportunity to identify any relevant treatment providers.  However, in light of the remand, Veteran should be afforded another opportunity to submit copies of these identified treatment records, or any other relevant records, to VA, or complete an authorization form permitting VA to obtain these records on his behalf.  If the Veteran provides the requested authorization, VA should make two attempts to obtain the relevant private treatment records, or make a formal finding as to why a second request for such records would be futile and provide notice of such to the Veteran and his representative.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, it appears that the Veteran receives regular treatment from Minneapolis VA Health Care System.  Updated treatment records, since June 2014, should be obtained in light of the remand.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records, since June 2014, from the Minneapolis VA Health Care System, to include any associated outpatient clinic, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he identify the names, addresses, and dates of treatment of all providers of medical treatment for the disabilities at issue since service.  Obtain the necessary authorization from the Veteran and then attempt to obtain all relevant identified treatment records, to include from Dr. Saccoman.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.
 
3.  Thereafter, schedule the Veteran for a spine examination, for the purpose of ascertaining the nature and etiology of all cervical spine and thoracolumbar spine disabilities diagnosed during the pendency of, or proximate to, the claim.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  In providing the etiological opinions requested below, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service if there is an etiological link to service.  Following a review of the claims file, the examiner is asked to address the following:

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any diagnosed thoracolumbar spine condition had its onset during service, is causally or etiologically related to the Veteran's active service, or manifested to a compensable degree within one year of separation from service.

b.  Whether it at least as likely as not (50 percent or greater degree of probability) that any diagnosed cervical spine condition had its onset during service, is causally or etiologically related to the Veteran's active service, or manifested to a compensable degree within one year of separation from service.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

Consideration must be given to the Veteran's statements of back and neck pain during and since service.

The examiner must provide a complete rationale for all opinions expressed.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



